Citation Nr: 1530092	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  07-09 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an additional disability due to treatment for coronary artery disease.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Mullins, Counsel 






INTRODUCTION

The Veteran had active service from May 1964 to May 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, denying the claim currently on appeal.  

In April 2013, the Veteran testified before the undersigned at a hearing at the Board's Central Office in Washington, D.C.  A written transcript of this hearing has been prepared and associated with the Veteran's electronic record (Veterans Benefits Management System (VBMS)).  


FINDING OF FACT

The Veteran does not suffer from additional disability resulting from an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for additional disability following treatment for a cardiac condition have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
		
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The record reflects that the Veteran was mailed a letter in June 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are associated with the claims file, as well as records of VA medical treatment and VA examination in January 2011.  Significantly, the Veteran has not identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

Moreover, with respect to the Veteran's April 2013 Board hearing, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included obtaining outstanding private medical records and updated VA medical records.  In response, the RO/AMC obtained the Veteran's updated VA medical records.  The RO/AMC sent September 2013 correspondence to the Veteran attempting to obtain authorization forms from the Veteran for his private medical provider.  However, the Veteran did not respond to the September 2013 correspondence.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Hence, given the above, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The Veteran has asserted that he suffers from additional cardiac disability related to treatment, or lack thereof, that he received in 2000.  However, the preponderance of the evidence of record reflects that the Veteran does not suffer from any additional cardiac disability resulting from an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.  As such, the claim must be denied.  

When a veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 require a showing not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable. Those amendments apply to claims for compensation under 38 U.S.C.A. § 1151 which were filed on or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  Therefore, as the Veteran's claim was received well after October 1997, this claim must be decided under the current, post- October 1, 1997 version of 38 U.S.C.A. § 1151, as enacted in Public Law No. 104-204.

In determining whether a veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2014).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2014).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Where it is determined that there is a disability resulting from VA treatment, compensation will be payable in the same manner as if such disability were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.800.  

A review of the record reveals that the Veteran was reportedly seen in November 1999 for chest pain.  In January 2000, the Veteran was again seen with progressive chest pain.  His chest pain was noted to be identical to previous episodes.  However, it was not as severe.  The Veteran was referred to a vascular surgeon, but he refused the procedure because he wanted to talk to two daughters who he had not kept in contact with over the years.  It was determined in February 2000 that a high risk angioplasty was necessary.  The Veteran was seen in March 2000 but declined surgery at this time.  He was willing for catheterization.  

The Veteran was seen for cardiac catheterization in April 2000.  It was noted that the Veteran refused treatment because he was uncomfortable with the draping procedure and refused to expose himself to anyone.  The procedure was subsequently halted and the Veteran was discharged.  

The Veteran has argued that he believes that VA made a mistake either during the surgery or in following up after his surgery that caused additional disability.  However, the Veteran has failed to provide any evidence indicating that he in fact suffers from any additional disability related to VA treatment.  A January 2011 VA treatment note reflects that the Veteran was negative for any active cardiopulmonary disease.  He was also afforded a VA examination in January 2011.  According to the examiner, the Veteran reported that he no longer had issues with chest pain or dyspnea since his stent placement in March 2010.  The examiner concluded after reviewing the evidence of record that it did not demonstrate additional coronary artery disease disability caused by the VA hospital care or surgical treatment.  Records review showed appropriate history and physical examinations with appropriate plan of care for the Veteran's complaints of chest pain beginning in November 1999.  Current treatment recommendation for typical chest pain included cardiac viability testing in the form of stress testing with imaging, cardiac intervention pending medical risk factors and results of stress testing.  These interventions included cardiac catheterization, stent placement, CABG (coronary artery bypass graft) or medical management.  All records indicate that these procedural steps were taken by the treating physician.  It was further noted that consent forms were signed and of record.  The primary cause of any delay in treatment was noted to rest solely on the Veteran's own decisions to refuse care, for whatever his personal reasoning.  It was not because of carelessness, negligence, lack of proper skill, or error in judgment on behalf of any of the treating staff.  To the contrary, the staff repeatedly advised the Veteran that cardiac diagnostics and treatment be undertaken, evidenced by repeated scheduling of cardiac diagnostics (stress tests, stress echoes and cardio clinic follow-ups).  The Veteran repeatedly refused (as is evidenced by his verbal refusal or his non-verbal refusals in the form of "no-shows") at which time he sought care with another facility.  Furthermore, there are presently no additional cardiac disabilities not foreseeable.  Therefore, the examiner opined that with protracted delay in elective intervention of suspected ongoing cardiac occlusive disease, the need for more emergent intervention was inevitable.  Therefore, the need for stenting in March 2010 was foreseeable as a natural progression of untreated disease.  There was no evidence of fault on behalf of VA staff.  

The preponderance of the above evidence demonstrates that compensation is not warranted under 38 U.S.C.A. §1151.  The record reflects that the Veteran does not suffer from any additional cardiac disability resulting from an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.  The January 2011 VA examiner explained that subsequent intervention was inevitable in light of the Veteran's condition.  Furthermore, the progression of the disease was due to the Veteran's own failure to seek treatment and not due to the actions of VA staff.  

The Veteran has not provided any evidence to the contrary aside from his own assertions.  During a March 2015 Aid and Attendance examination, the Veteran described symptoms of chest pain.  However, there is no competent evidence to suggest that this is evidence of any additional chronic disability.  The record does not reflect that the Veteran has the requisite training or expertise to offer such a complex medical opinion as diagnosing himself with an additional cardiopulmonary disability.  As such, there is no basis upon which to grant this claim.   

Finally, the Board notes that the Veteran argued in October 2008 that he went to the VA hospital with complaints of shortness of breath instead of chest pain.  He reportedly did not experience chest pain until after stents were placed.  However, the January 2011 VA examiner explained that the course of treatment was proper.  Without any competent evidence of an actual additional chronic disability or improper treatment on the part of VA, the claim must be denied.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an additional disability due to treatment for coronary artery disease must be denied.


ORDER

The claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an additional disability due to treatment for coronary artery disease is denied.  




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


